Per Curiam.

Respondent was admitted to practice in this Department on June 1, 1933. He was charged with failing to account for and remit certain funds of an estate as well as converting the assets of a client’s interest in an estate to his own use. In the course of the investigation, respondent requested and received nine adjournments of hearings on the charges. Not only did he persist in refusing to appear on any of these occasions, but he also refused to honor a subpoena duces tecum issued by this court. Formal charges filed by the New York State Bar Association in which he was charged with the misconduct hereinabove set forth, were served on respondent together with a notice of motion returnable before this court on November 30, 1971 notifying him that the charges would be acted upon at that time. Respondent failed to file an answer to the charges, did not appear on the return date, and did not submit any papers on this application. ‘ ‘ Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination ” (Matter of Nicotina, 37 A D 2d 300, 301; Matter of Schner, 5 A b 2d 599, 600).
The respondent should be disbarred.
Del Vecchio, J. P., Wither, Gabrielli, Cardamone and Henry, JJ., concur.
Order of disbarment entered.